PER CURIAM.
We affirm the summary denial of this motion filed pursuant to Florida Rule of Criminal Procedure 3.850. We note that the trial court mistakenly believed the issues described in grounds 2 and 3 of the motion had been raised on direct appeal. Nonetheless, as pleaded, those grounds are facially insufficient. Accordingly, this affirmance is without prejudice to the prisoner filing another motion that raises these grounds with greater specificity.
Affirmed.
PARKER, A.C.J., and ALTENBERND and LAZZARA, JJ., concur.